The case sufficiently appears from the opinion of the Court.
This is a petition in Equity, under the 3rd sec. of the 39th ch. of the Revised Statutes, by a wife, for alimony.
The plaintiff alleges that her husband "frequently offered personal violence to your petitioner, and wholly abandoned and deserted his family, who were in great poverty and distress for the necessaries of life," "that your petitioner and her husband have not lived together as man and wife for the past six years, and have not so much as spoken to each other for the past two years, all of which is without any just cause on his part." She then alleges that her father has lately died intestate, whereby she has become entitled to a distributive share of his *Page 19 
estate. The administrator is made a party, and the prayer is for alimony, and that her husband be enjoined from receiving the distributive share. The administrator answers and submits to an account. The husband answers and denies that he ever offered personal violence to the plaintiff, or that he abandoned and deserted his family; on the contrary, he alleges that she is a lazy, dirty woman, and although able bodied, and in good health, so far from working to assist him in supporting the family, she wasted his hard earnings; and when he happened to be taken sick while working from home, and was confined for many weeks by a dangerous disease, instead of coming to see him, she took occasion to desert their home, and after his recovery, she refused to come back and live with him, and actually refused to speak to him on several occasions, when he sought an interview        (22) with the hope of bringing about a reconciliation.
There was replication, commissions and depositions taken on both sides, and the cause was then set for hearing, and transferred to the Supreme Court for trial by consent.
The cause is not properly in this Court. In the 5th sec. of the statute, "Divorce and Alimony," it is provided that in all suits commenced under this act, the material facts charged in the petition, shall be submitted to a jury, upon whose verdict, and not otherwise, the Court shall decree; anyrule or practice to the contrary notwithstanding. " So, a cause of this kind, cannot be heard except upon the issues found by the verdict of a jury; of course it cannot be set for hearing except upon petition, answers and the issues found: and the order setting it for hearing upon the petition, answers and proofs taken, was improvidently made. So the cause was not in a condition to be transferred to this Court for trial, and must be remanded to the end that the parties may proceed as they may be advised.
Perhaps, it is proper to call the attention of petitioner's counsel to the fact, that there is no allegation of "the three years residence of the parties in this State." And there may be a question whether a wife can sue for alimony under the 3d sec. of the statute, unless she also prays for a divorce from bed and board. There is no allegation that the husband is an habitual drunkard or spendthrift, to bring the case under the 4th sec.
Per curiam.
Decree. *Page 20